DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest art of record has been discussed and applied in the parent case 16/001,906. For example, Horning (US 5,007,171) shows that it is well known to have cutters comprising: a u-shaped housing (10c figure 2, or 3) with a first end portion and a second end portion each terminating in free ends(17, 18 figure 3), wherein the first end portion comprises: a blade mounting block (which shows blade 20 mounted therein, on arm end 17 figure 3). Horning also shows a single blade (20) having a length and a width (As seen in the figures, and as all blades are known to possess), the single blade being sized to fit within the recessed groove (see figure 3). Horning also shows a second end portion which comprises: a spacer-flat surface (interior of 18, figure 3) on the second end portion opposite the single blade for the single blade to cut against. This is also a commonly known type of blade counterpart arrangement known to be useful for cutting—as seen in Harrington, III (US 5,226,236), which shows flat anvil portion 32 for a corresponding blade 24 to bear against during a cutting of a plant (See abstract, figure 3, and column 3 line 11+). 
Horning does not disclose a recessed dado groove; however, “dado” as a class of straight walled grooves is known to mount blades therein, as seen in Burnite (US 1,082,400) which discusses the mounting of blade 12 in a slot 11, at page 1 lines 40-46, by “any convenient manner as by soldering or swaging.”

What the art specifically lacks is a teaching or motivation to create the particular dado slot in combination with the U-shaped housing and a blade slide cover with a slider nub that secures the single blade to the first end portion. Blades are more commonly mounted by the use of fasteners (As seen in Wiss 23 figure 1, for example). Using a sliding finger actuated cover to mount a blade is not seen to be very secure compared to known mountings of blades for similar purposes, and in light of the art does not appear obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M MICHALSKI/Primary Examiner, Art Unit 3724